                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                     8:15CR105

        vs.
                                                            ORDER ON APPEARANCE FOR
BRITT J. MILLER,                                          SUPERVISED RELEASE VIOLATION

                        Defendant.


       The defendant appeared before the Court on July 26, 2019 regarding Second Amended
Petition for Offender Under Supervision [60]. Kelly Steenbock represented the defendant. Matt
Lierman represented the government. The defendant was advised of the alleged violation(s) of
supervised release, right to retain or appointment of counsel, and any right to a preliminary
hearing in accordance with Federal Rule of Criminal Procedure 32.1(a)(3).
       The government made an oral motion to dismiss Amended Petition for Offender Under
Supervision [40]. The government’s oral motion to dismiss Amended Petition for Offender Under
Supervision [40] is granted without objection.
       The defendant freely, knowingly, intelligently, and voluntarily waived the right to a
preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as alleged
in the petition to believe the defendant violated the terms of supervised release and the defendant
should be held to answer for a final dispositional hearing. Fed. R. Crim. P. 32.1(b)(1)(C). The
defendant shall appear personally for a final dispositional hearing before Senior U.S. District
Judge Laurie Smith Camp in Courtroom No. 2, Roman L. Hruska U.S. Courthouse, 111 South
18th Plaza, Omaha, Nebraska, at 10:00 a.m. on September 5, 2019.
       The government moved for detention based upon risk of flight and danger. The defendant
requested a detention hearing which was held. The court finds that the defendant failed to meet
his/her burden to establish by clear and convincing evidence that he/she will not flee or pose a
danger to any other person or to the community. Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. §
3143(a)(1). The government’s motion for detention is granted as to risk of flight and danger and
the defendant shall be detained until further order of the Court.
       The defendant shall be committed to the custody of the Attorney General or designated
representative for confinement in a correctional facility and shall be afforded a reasonable
opportunity for private consultation with defense counsel. Upon order of a United States court or
upon request of an attorney for the government, the person in charge of the corrections facility
shall deliver the defendant to the United States Marshal for an appearance in connection with a
court proceeding.


       IT IS SO ORDERED.


       Dated this 26th day of July, 2019.

                                                   BY THE COURT:

                                                   s/ Michael D. Nelson
                                                   United States Magistrate Judge




                                               2
